Citation Nr: 0120237	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had certified service with the recognized 
guerrillas from February 22, 1945 to September 17, 1945, and 
with the regular Philippine army from September 18, 1945 to 
February 16, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Manila, Philippines.  In the decision the RO denied 
entitlement to service connection for reported ischemic heart 
disease. The veteran failed to attend a personal hearing 
scheduled at his request in July 2001, of which he was 
appropriately notified.  See 38 C.F.R. § 20.704(e) (2000).


REMAND

In March 2001, following certification of the veteran's 
appeal, the veteran submitted to the Board additional 
evidence in the form of a physician's statement pertinent to 
his disability.  In the statement, the physician, Dr. C. S., 
indicated that he had treated the veteran for cardiac 
arrhythmia secondary to ischemic heart disease.  Regulations 
provide that any pertinent evidence submitted by the veteran 
or his representative, which is accepted by the Board, must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran. 38 C.F.R. § 20.1304(c) 
(2000).  In this case, there is no record of a waiver of this 
procedural right. Therefore, the case must be returned to the 
RO for consideration of the evidence submitted directly to 
the Board.

Moreover, the precepts of 38 U.S.C.A. §§ 5103A, 5017 (West 
Supp. 2001) also require that there be further case 
development.  In his initial claim, the veteran indicates 
that he was hospitalized or received domiciliary care in 
February 2000 at Veterans Memorial Hospital in Quezon City.  
The claims file does not contain any clinical records 
pertinent to such care. 

Accordingly, this case is remanded for the following:

1. The RO should again provide the 
veteran the opportunity to identify the 
names and addresses of all health care 
providers who have treated him for the 
claimed disability since his separation 
from service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. Specifically, the RO 
should attempt to obtain any pertinent 
records related to the veteran's February 
2000 report of hospitalization or 
domiciliary care at the Veterans Memorial 
Hospital in Quezon City. The veteran and 
any representative should be apprised of 
any response. 38 C.F.R. § 3.159 (2000). 

2.  The RO should review the additional 
evidence received following the September 
2000 statement of the case with regard to 
the issue of service connection for 
ischemic heart disease. 

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

4.  After the development requested above 
have been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the appellant's 
claim. 

5.  A supplemental statement of the case 
should be furnished to the veteran and he 
should be given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



